DETAILED ACTION
1.         Claims 1-12 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 3.	Claim 1 is objected  because of  the term “pasture” is not clearly define or if it is misspelled and should state “posture”. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.         Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites a  “one end that that is  rotatably coupled to the other end of the free articulating arm and the other end that is rotatably coupled to the single element ultrasound transducer.” The two “other end” recited in the claim make the claim unclear, because it not clear if  the “other end” recited in line 1 and “other end” recited in line 2 refer to the same  “the other end” or different “the other end” ; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims  are rendered indefinite. Appropriate correction and/or clarification are required. 
Claim 9 depends from claim 8 and therefore inherits the 35 U.S.C. 112 deficiencies of their parent claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2 are rejected   under 35 U.S.C. 103  as being unpatentable over  Jordan et al.,  al., US 20180117364 A1, published  on May 3, 2018,  in view of Mishelevich; David J, (hereafter Mishelevich ), US 20160001096 A1, published on January 07, 2016.  

Regarding claim 1 Jordan teaches  A low-intensity focused ultrasound therapeutic device ( Abstract, [0027], ultrasonic transducer to treat degenerative dementia using low intensity focused ultrasound pulsation (LIFUP)), comprising: 
a single element ultrasound transducer that outputs a low-intensity focused ultrasound beam (Fig.9, [0027], [0117], transducer 166 output low intensity focused ultrasound waves) wherein a focal region diameter is in a range of at a maximum acoustic intensity point within a focal region (Figs. 1A unit [150], transducer navigation system (TNS) 100 may focus ultrasonic waves 30 at different  target areas as shown in Figs,1A,1D,1C, 10A and 1B. Each target area has different focal distance as radius  shown in Fig. 1A units 34 and 36, Fig.1D unit  44, Fig.1C unit 42 and Figs.10 and 11  units 310A and 310B. Further  the transducer may be an annular array, which permits the focal distance to be changed electronically by applying different time delays to each annular element. The  focal region corresponds to  the target area .Thus, the technique of changing the focal distance allows to determine target regions with different radius. For example  as shown in Figs,1A,1D,1C, 10A), and a focal length is in a range of from a surface thereof to the maximum acoustic intensity point (Figs.1B,1C,1D, 10 and 11 show focal length with different radius. For the focal length shown in Fig. 1C is longer than the focal length shown in Fig. 1D and shorter than the focal length shown in Fig.1B); and 
a transducer marker that is fixed to the single element ultrasound transducer to provide 10information on a position and a pasture of the single element ultrasound transducer ([0018]- [0019], [0125], FIG. 5 is a side view of a template used for aligning the ultrasonic transducer navigation system. FIG. 6 shows reference marks created using the template of FIG. 5. If the pulse location is off more than 6 mm in the x or y planes, TNS 100 may be removed from head 90 and the three columns of five reference marks 216 used as a guide to realign TNS 100).
However  it is noted that Jordan does not specifically teach  “ the ultrasound transducer focal region diameter is in a range of 6 mm to 9 mm; a focal length is in a range of 30 mm to 80 mm”.
 On the other hand Mishelevich  specifically teaches ultrasound transducer focal region diameter is in a range of 6 mm to 9 mm; a focal length is in a range of 30 mm to 80 mm ([0493], Mishelevich  specifically teaches a known commercially available 1-inch diameter
 ultrasound transducer and a focal length of 2 inches (50.8mm) that will deliver a focused spot with a diameter (6 dB) of 0.29 inches (7.366mm) with 0.4 MHz excitation.)
 It would have been obvious to one of ordinary skill the art  to incorporate a known commercially available 1-inch diameter ultrasound transducer and a focused spot with a diameter (6 dB) of 0.51 inch (12.954mm) taught  by Mishelevich into Jordan. 
The suggestion or motivation  is to allow user of Jordan to  maximize the spot size using just  an inch diameter ultrasound transducer (see [0493]). 

Regarding claim 2, Jordan teaches  an acoustic intensity of an ultrasound beam output by the single element ultrasound transducer at the focal region is 50 W/cm2 or less (claim 1, [0149],[0063] claim 7,  directing an ultrasonic beam from the transducer into a brain of the patient using a Low Intensity Focused Ultrasound Pulse  (LIFUP ), and focusing the ultrasonic beam at a target area of the brain. In addition applying ultrasonic beam to the target area at a power level of around 650-10,000 milliwatts (mw) per square centimeter (cm2). Thus,  intensity  ranges between 0.65 watts/ cm2 and 10 watt/ cm2  is less than 50 W/cm2). 

6. 	Claim 3 is   rejected under 35 U.S.C. 103 as being unpatentable over Jordan, US 20180117364 A1, in view of Mishelevich US 20160001096 as applied to claim 1 above, and further in view Yokosawa et al., (hereafter Yokosawa),  US 5829439 A, published on  November 3, 1998.

Regarding claim 3, Jordan teaches  the single element ultrasound transducer includes: an electrode([0044], Microelectrode) that applies a voltage ([0044],[0083]  A power cable 116 may attach to the transducer. Clearly the power cable  transfer power or voltage to  the Microelectrode (electrode), since an electrode is an electrical conductor used to make contact with a nonmetallic part of a circuit ); 
a single piezoelectric element  ([0067], piezoelectric transducers) that outputs a low-intensity ultrasound beam ([0027], [0067], One of the transducers can specifically be designed as a receiver, or both transducers can be identical in design, since piezoelectric transducers are reciprocal in nature. As discuss in claim 1 above  transducer system uses low intensity focused ultrasound pulsation (LIFUP)).
a connector electrically connecting an external control cable and the electrode (A power cable 116 may attach to the transducer. Clearly the power cable  transfer power or voltage to  the Microelectrode (electrode), since an electrode is an electrical conductor used to make contact with a nonmetallic part of a circuit ); and 
a transducer housing that arranges the electrode, the single piezoelectric element, the spherical lens and the connector ([0083] A housing assembly 102 comprises an outer housing 104 attached to a movable inner housing 106. A transducer (see FIG. 4) may be located within inner housing 106. A power cable 116 may attach to the transducer and extend up through inner housing 106 and outer housing 104).
It is noted that Jordan does not specifically teach  the highlight section of “a spherical lens that focuses the low-intensity ultrasound beam” 
On the other hand  Yokosawa teaches a spherical lens that focuses the low-intensity,  and he  also teaches piezoelectric element and electrode (Fig.7, col.6 lines 55-63, Yokosawa further teaches the ultrasonic transducer 3 comprises an acoustic lens material 5, and a lower electrode 7, a piezoelectric element 8 and an upper electrode 9 are provided on one surface 6 of the acoustic lens material 5, and a lens surface 11 of a concavely-spherical shape is formed in the other surface 10 of the acoustic lens material 5.)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a well-known concavely-spherical shape lens taught by Yokosawa into Joran .
The suggestion/motivation for doing is to enhance peripheral vision, creates less distortion and less glare image ,  allow to see more with the greater lens surface area and minimize the cost. It is known that  the one of main advantages of using spherical lenses in optical systems are their simpler surface design and lower manufacturing cost.

7.         Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, US 20180117364 A1, in view of Mishelevich US 20160001096, as applied to claim 1 above, and  further in view of Ferrari et al., (hereafter Ferrari), US 20150362305 A1, published Dec.17, 2015.

Regarding claim 4, while the combination of Jordan and Mishelevich  teaches the limitation of  claim 1 , but fails to teach the limitations of claim 4.
On the other hand Ferrari further teaches  a multi-joint manipulation unit coupled to the single element ultrasound transducer so as to adjust the position and the posture of the single element ultrasound transducer (Figs.1,1A , 7 and 10,  [0095], Ferrari further teaches as shown in Fig.10, the ultrasound sensor 500 can include an attachment portion 510. The attachment portion 510 can be configured to facilitate attachment of the ultrasound sensor 500 to a coordinate measuring machine such as an articulated arm coordinate measuring machine with, for example, 6 or articulation or transfer member as shown in Figs. 1and 1A).
It would have been obvious to one of ordinary skill the art  to attach  ultrasonic transducer taught by Jordan into  the articulating probe for use with a coordinate measuring machine of Ferrari. 
The suggestion or motivation  is to facilitate examination process of physicians  significantly  by allowing them to manipulate   the  ultrasound sensor with great freedom that includes moving  the sensor  at any desire direction, rotating it freely  at any desire angle, and identifying  and measuring a target position precisely. 

Regarding  claim 5,  Jordan teaches a plurality of single element ultrasound transducers having different focal distances (Figs. 1A unit [150], as discuss in claim 1 above the  transducer navigation system (TNS) 100 may focus ultrasonic waves 30 at different  target areas as shown in Figs,1A,1D,1C, 10A and 1B.  Each target area has different focal distance as radius  shown in Fig. 1A units 34 and 36, Fig.1D unit  44, Fig.1C unit 42 and Figs.10 and 11  units 310A and 310B.) ; 
However, it is noted Jordan does not specifically teach “ a detachable unit that detachably couples any one of the plurality of single element ultrasound transducers to the multi-joint manipulation unit”.
On the other hand Ferrari further teaches a detachable unit that detachably couples any one of the plurality of single element ultrasound transducers to the multi-joint manipulation unit (Figs. 1, 1A, 2A unit 102, [0041], [0050], Ferrari further teaches Figs. 1 and 1A illustrate one embodiment of a portable coordinate measuring machine (PCMM). To facilitate assembly of the dual-axis assembly of the articulated arm of PCMM , see in Fig.1, the dual-axis housing 100 can include a removable back cover 102, shown removed in FIG. 2A. The removable cover 102 ( corresponds to the detachable unit)can cover an opening in the housing 100 generally axially aligned with an adjacent transfer member 20 mounted to the housing.)
It would have been obvious to one of ordinary skill the art  to attach  ultrasonic transducer taught by Jordan into  the articulating probe for use with a coordinate measuring machine of Ferrari. 
The suggestion or motivation  is to facilitate examination process of physicians  significantly  by allowing them to manipulate   the  ultrasound sensor with great freedom that includes moving  the sensor  at any desire direction, rotating it freely  at any desire angle, and identifying  and measuring a target position precisely. 

Regarding  claim 6,  Jordan teaches a plurality of strap hooks formed along an edge of the single element ultrasound transducer (Fig.1, [0083], [0090],  attaching ends 113 of straps 108. For example, hook and eye buckles or ratchet buckles may be used on ends 113 of straps 108); and a plurality of straps which are fixed while wrapping up a patient head between the plurality of strap hooks (Fig.1H, [0083], [0090], A first vertical strap 108C attaches to elevating screws 114 and wraps around the top of head 90 and underneath the chin of patient 88. A second horizontal strap 108 includes a ring shaped section 108A that attaches to an outside surface of outer housing 104 via screws 109A and nuts 109B and a headband section 108B that wraps around the front over the eyes and back of head 90.).

Regarding claim 7, while the combination of Jordan and Mishelevich teaches the limitation of  claim 4 , but fails to teach the limitations of claim 7.
On the other hand Ferrari further teaches the multi-joint manipulation unit (Fig.1, Ferrari further teaches Fa portable coordinate measuring machine (PCMM) ) includes:
a support ( Fig.1, Ferrari further teaches unit 10  the base);
a stand vertically extending from the support ( Fig.1 unit 20, [0041] , Ferrari further teaches a plurality of rigid transfer members 20, a coordinate acquisition member 50); and 
a free articulating arm of which one end is coupled to an upper portion of the stand and which is bendable around at least one joint axis (Fig.1 units 30-36, [0041], Ferrari further teaches a coordinate acquisition member 50 and a plurality of articulation members 30-36 that form "joint assemblies. Through the various members 30-36, 20, the PCMM can be aligned in various spatial orientations thereby allowing fine positioning and orientating of the coordinate acquisition member 50 in three dimensional space ).  
Regarding the motivation statement, the same motivation statement  applied in claim 4 above also applied here.  

Regarding claim 8, while the combination of Jordan and Mishelevich teaches  the limitation of  claim 7, but fails to teach the limitations of claim 8.
On the other hand Ferrari further teaches the detachable unit has one end that is rotatably coupled to the other end of the free articulating arm ( Fig.1 unit 31, [0045], Ferrari further teaches articulation members 31, 33, 35 themselves, which rotate about the rotational shaft to form a hinge or hinge joint)and the other end that is rotatably coupled to the single element ultrasound transducer(Fig.1 unit 51, [0084], acquisition member 50 of the PCMM 1 attached  to the  ultrasound sensor 55', and as shown in Fig.1, the rotatable  articulation members 31 is directly connected to the ultrasound sensor 55, and rotate the sensor 55').
Regarding the motivation statement, the same motivation statement  applied in claim 4 above also applied here.  

Regarding claim 9, while the combination of Jordan and Mishelevich teaches the limitation of  claim 8 , but fails to teach the limitations of claim 9.
On the other hand Ferrari further teaches a first ball stud fixed to the other end of the free articulating arm (Fig.1 and 1A,  Ferrari further teaches as shown in Figs. 1 and 1A  the base 10  and articulation member 36 are linked together , and the base 10 contains a portion (corresponds to a socket) that allows to rotate articulation member 36.  The other end of the free articulating arm corresponds to bottom side of articulation member 36 that close to the base 10); 
a first socket space surrounding a ball included in the first ball stud and rotating in all directions with respect to a surface of the ball (as discussed above Ferrari further teaches articulation member 36 rotate  around the base 10);
a second ball stud fixed to the single element ultrasound transducer (Fig.1and 1A,[0080], Ferrari further teaches the figures shows the yoke 28 attached to the ultrasound sensor 55 and adjacent to  articulation member 31. The connection of transfer member 20, the  yoke 28  and the articulation member 31 designed  to rotate ultrasound sensor 55); 
and a second socket space surrounding a ball included in the second ball stud and rotating in all directions with respect to a surface of the ball (as discus above and as shown in Figs. 1 and 1A, Ferrari further teaches the connection yoke 28 and articulation member 31 rotates at any direction based on the angel formed between articulation member 31  and transfer member 20, since transfer member 20 can move up and down and can adjusted to stay horizontal).  
Regarding the motivation statement, the same motivation statement  applied in claim 4 above also applied here.  

Regarding claim 10, while the combination of Jordan and Mishelevich teaches the limitation of  claim 7 , but fails to teach the limitations of claim 10.
On the other hand Ferrari teaches the free articulating arm includes: a first arm of which one end is rotatably coupled to the upper portion of the stand with respect to a first vertical rotation shaft (Fig.1A units10, 28 and 36, [0045], Ferrari further teaches the transfer members 36 connected to the base 10, and as shown in Fig.1A, the transfer members 36 rotate vertically)
a second arm of which one end is coupled to the other end of the first arm rotatably with respect to a second vertical rotation shaft and rotatably with respect to a first horizontal rotation shaft(Fig.1A units 28 and 36, [0045], Ferrari further teaches  as shown in Fig. 1A  the rigid transfer members 20 connected to  the transfer members 36 by articulation members 35 and the  yoke 28. The rigid transfer members 20 rotate horizontally as well as vertically). 
a third arm of which one end is rotatably coupled to the other end of the second arm with respect to a second horizontal rotation shaft (Fig.1A units 28 and 33, [0045],  Ferrari further teaches  as shown in Fig. 1A  another rigid transfer members 20 connected to rigid transfer members 20  mentioned above by articulation members 33 and the  yoke 28. The  other rigid transfer members 20 rotate horizontally as well as vertically). 
Regarding the motivation statement, the same motivation statement  applied in claim 4 above also applied here.  

Regarding claim 11,  Jordan teaches an ultrasound gel layer that is detachably disposed on a bottom surface of the single element ultrasound transducer and through which the ultrasound beam is transmitted in a space between a patient skin and the single element ultrasound transducer (Fig.8, [0101], [0107], A gel is be applied to flexible membrane 138. The gel maintain a contact layer between membrane 138 and head 90 while membrane 138 is moved to different x and y positions. The gel layer prevent an air gap from forming between membrane 138 and head 90 that could reduce efficiency of the focused ultrasound waves output by transducer 166).  

8. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan, US 20180117364 A1, in view of Mishelevich US 20160001096, further in view of Ferrari US 20150362305 A1, as applied to claims 5 and 11 above, and  further more in view of Jacobson et al., (hereafter Jacobson) US 20110196238 A1, published on August 11, 2011. 
            
Regarding  claim 12, Jordan teaches ultrasound gel, and treatment area within the patient skin where the gel is applied (this limitation is discussing in claim 11 above),
However,  Jordan fail to teaches “ultrasound gel layer is a semi-rigid medium”. 
 	On the other hand Jacobson further more teaches  the ultrasound gel layer is a semi-rigid medium of which appearance is deformed depending on a magnitude and a direction of a force applied on the single element ultrasound transducer due to an appearance of the patient skin and user's manipulation (claim 8, [0007]-[008], Jacobson further more teaches  an ultrasound system for performing ultrasound scanning on a target area of a subject over an extended period of time, the ultrasound system comprising: a flexible membrane having arranged therein an ultrasound gel; a restricted opening formed in the flexible membrane on a first side), and a distance between a surface of the patient skin and a target treatment area within the patient skin is varied as the appearance of the ultrasound gel layer is changed ([0016], Jacobson further more teaches the bottom of the flexible membrane 14, that is, the area in direct contact with the subject, that include a perforated membrane 18 that allows the scanning gel 16 to leak onto the specific surface of the subject 12 when subjected to the downward pressure. Thus, clearly the distance between surface of the subject (skin) and the specific surface  area of the subject (treatment area of the skin) varied based on the amount of gel  accumulate due to the leak on to the specific surface  area of the subject (treatment area)  .

It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a flexible membrane 14 include a perforated membrane 18 that allows the scanning gel 1 to leak onto the surface of the subject 12 when subjected to the downward pressure  taught by Jacobson in to modified Jordan.
The suggestion/motivation for doing is  to provide reduced impedance at the material interfaces, improved scanning performance by control the amount gel leak on to the specific surface  area of the subject (Jacobson: [0016]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793                                                                                                                                                                                            

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793